Whitfield, C. J.,
delivered the opinion of the court.
Our statutes (Code 1892, § 3097, eb seq.) make it plainly improper to partition any rights in reversion or remainder, or to make reversioners or remaindermen parties to any partition proceeding. The writ and all the proceedings are possessory purely. It was, theerfore, manifest error for the court to attempt to deal in any way with the rights of the children of Charles and Richard Lawson. The extent of its power was to have partitioned the land on the west side of the road between Emily N. Lawson and Laura V. Bonner, leaving a new partition to be made at the death of the life tenant, Emily N. Lawson. Our decisions on our statutes have made all this exceedingly plain.
It was manifest error for the court to direct, of its own motion, the commissioners to so partition the land as to give to Mrs. Bonner the part on which the residence was situated. That was for the commissioners. It was also gross error to tax the interests in remainder with any of the costs of the proceedings, and to decree the partition originally as here ordered, or the sale subsequently made of the remainder interests for $62.30. The decree in this case- is in its very nature an entirety, inseparable *257and indivisible. Tbe proceedings throughout are a comedy of errors. We cite no authorities, for tbe reason that all our own authorities, and tbe authorities elsewhere pertinent to tbe subject-matter, have been most discriminatingly collected and analyzed in tbe very able brief of tbe learned counsel for tbe appellant, wbicb we direct to be printed in full.

Reversed and remanded.